i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00161-CV

                                         Annette S. MUECKE,
                                               Appellant

                                                    v.

                                             Jay KHADEM,
                                                Appellee

                        From the County Court at Law No. 2, Bexar County, Texas
                                        Trial Court No. 335619
                                 Honorable Irene Rios, Judge Presiding


Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           This is an appeal from a forcible detainer proceeding in which possession of the property was

awarded to appellee Jay Khadem. Appellant Annette Muecke raises eleven issues on appeal. We

affirm.
                                                                                        04-08-00161-CV

                                           DISCUSSION

        The sole issue in a forcible detainer action is which party has the right to immediate

possession of the property. Dormady v. Dinero Land & Cattle Co., L.C., 61 S.W.3d 555, 557 (Tex.

App.—San Antonio 2001, pet. dism’d w.o.j.). Here, it is undisputed that no lease agreement exists

between the parties. The trial court heard testimony from Ms. Muecke that Mr. Khadem’s former

wife allowed her “in for a few days until Mr. Khadem, or Jay, returned and I was to call him and he

would tell me ‘yes’ or ‘no’ if I could stay. He said I could stay.” Mr. Khadem testified he originally

rented the house at issue in this dispute for his own use, then bought the house, later deeded it to his

father, and, ultimately, his father gave it back to him. At the time Mr. Khadem’s former wife

allowed Ms. Muecke to use the house, the house was empty. Ms. Muecke challenged Mr. Khadem’s

ownership of the property on the grounds that he had no proof his father ever deeded the property

back to him. However, in a forcible detainer action, the plaintiff is not required to prove title;

Dormady, 61 S.W.3d at 557; because, “the merits of the title shall not be adjudicated.” TEX . R. CIV .

P. 746. Mr. Khadem was required only to present sufficient evidence of ownership to demonstrate

his superior right to immediate possession. Dormady, 61 S.W.3d at 557. On this record, we

conclude Mr. Khadem demonstrated a superior right to immediate possession of the property.

        On appeal, Ms. Muecke makes several arguments, among which is that she established a

superior right based on her adverse possession of the property. However, Ms. Muecke did not raise

this argument before the trial court, nor was any evidence submitted at the hearing to support this

contention. We need not reach Ms. Muecke’s other issues on appeal because the issue of whether

Mr. Khadem demonstrated a superior right to immediate possession of the property is dispositive.


                                                  -2-
                                                                            04-08-00161-CV

                                CONCLUSION

We overrule Ms. Muecke’s issues on appeal and affirm the trial court’s judgment.



                                             Sandee Bryan Marion, Justice




                                       -3-